C. Allen, J.
We are of the opinion that the averments of the plaintiff’s bill are sufficient. The criticisms of the defendants are, in substance, that the bill does not sufficiently show that the plaintiff was entitled to one half of the assets of the firm, or that by the settlement as made he did not get one half of the assets, or that he was induced to make the settlement by false and fraudulent representations by Eames. But taking the vahóle bill together, it sufficiently avers a fraud which, if proved, will entitle the plaintiff to have the settlement of the partnership opened. If the plaintiff was fraudulently induced to make a division of the partnership property, by which he got less than he was entitled to, as alleged, no laches appears from the facts stated in the bill which should defeat his equitable right.
The bill contains full averments that the various defendants other than the executors and devisees of Eames took their gifts *313from Mm without consideration; and that the money used to purchase said gifts, as well as all the property left by Eames, was property belonging to the partnership. The bill is not multifarious. The demurrers were properly overruled.

Demurrers overruled.